 1    McGREGOR W. SCOTT
      United States Attorney
 2    KEVIN C. KHASIGIAN
      Assistant U. S. Attorney
 3    501 I Street, Suite 10-100
      Sacramento, CA 95814
 4    Telephone: (916) 554-2700

 5    Attorneys for the United States

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                                        EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                    2:19-cv-00738-TLN-CKD
12                     Plaintiff,
                                                                  ORDER
13            v.
14   APPROXIMATELY $7,500.00 IN U.S.
     CURRENCY,
15
                       Defendant.
16

17            The United States of America (“Government”) filed the above-entitled forfeiture in rem action,

18 seeking entry of a default judgement against potential claimants and the entry of a final judgment to

19 forfeit to the Government “Approximately $7,500.00 in U.S. Currency” (“defendant currency”) under
20 21 U.S.C. § 881(a)(6). The matter was referred to a United States Magistrate Judge pursuant to Local

21 Rule 302(c)(19) and 28 U.S.C. § 636(b)(1).

22            Currently before the Court is the Government’s ex parte Motion for Default Judgment pursuant

23 to Federal Rule of Civil Procedure 55(b)(2). (ECF No. 12.) There was no appearance by or on behalf

24 of any other person or entity claiming an interest in the above-captioned defendant currency to oppose

25 the Government’s motion.
                            1


26
     1
              The Court notes the Government properly served notice on potential claimants Kurtis Miller, Jr., and Kurtis Miller,
27 Sr. and provided notice of the action to any other potential claimants via publication, in compliance with Supplemental Rule
     G(4)(b) (formerly known as the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions). On
28 September 4, 2019, the Clerk entered default as to Kurtis Miller, Jr., and Kurtis Miller, Sr. (ECF No. 11.)
                                                                 1
29

30
 1            On November 20, 2019, the magistrate judge filed findings and recommendations herein which

 2 contained notice to the parties that any objections to the findings and recommendations were to be filed

 3 within fourteen days. (ECF No. 13.) No objections to the Findings and Recommendations have been

 4 filed.

 5            Accordingly, the Court presumes that any findings of fact are correct. See Orand v. United

 6 States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de

 7 novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28

 8 U.S.C. § 636(b)(1).
 9            Having reviewed the file under the applicable legal standards, the Court finds the Findings and

10 Recommendations to be supported by the record and by the magistrate judge’s analysis.

11            Accordingly, IT IS HEREBY ORDERED that:

12            1. The Findings and Recommendations, filed on November 20, 2019 (ECF No. 13), are adopted

13 in full;

14            2. The Government’s Motion for Default Judgment (ECF No. 12) is GRANTED;

15            3. A judgment by default is hereby entered against any right, title, or interest of all potential

16 claimants, including Kurtis Miller, Jr. and Kurtis Miller, Sr., in the defendant currency referenced in the

17 above caption;

18            4. A Final Judgment of Forfeiture is hereby entered pursuant to 21 U.S.C. § 881(a)(6),

19 forfeiting all right, title, and interest in the defendant currency to the Government to be disposed of
20 according to law; and

21            5. All parties shall bear their own costs and attorney’s fees.

22            IT IS SO ORDERED.

23 Dated: December 2, 2019

24

25
                                             Troy L. Nunley
26
                                             United States District Judge
27

28
                                                            2
29

30
